DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 10, 2022.
Claims 1-20 are currently pending.  Claims 3-6, 10 and 12-19 have been amended.  Claim 20 is new.  No claims have been canceled.

Response to Arguments
CLAIMS OBJECTIONS
Applicant’s arguments, see REMARKS page 7, with respect to the objection of claims 10 and 12-19 have been fully considered and are persuasive.  The objection of claims 10 and 12-19 has been withdrawn. 

CLAIM REJECTIONS – 35 U.S.C. §112(b)
Applicant’s arguments, see REMARKS pages 7-8, with respect to the rejection of claims 3, 5-6, 10, 13-14 and 18-20 have been fully considered and are persuasive.  The rejection of claims 3, 5-6, 10, 13-14 and 18-20 has been withdrawn. 

CLAIM REJECTIONS – 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 8-12, with respect to the rejection of independent claims 1, 9 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the argued claim limitations (see REMARKS pages 7-12) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“(ii) mapping, one or more of the input parameters with a tamper type to provide classification of one or more output parameters; (iii) comparing, one or more operating conditions of the energy meter with the one or more output parameters; (iv) identifying, one or more suspected tamper using the comparison; (v) updating, the mapping of the one or more input parameters with the suspected tamper identified; and (vi) reporting the suspected meter tampering to the utility,” when used in combination with all other limitations of claim 1.
	Claims 2-8 are allowed for depending on claim 1.
Regarding independent claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“map, using the algorithm, the one or more input parameters with a tamper type to provide classification of one or more output parameters, compare one or more operating conditions of the energy meter with the one or more output parameters using the algorithm, identify one or more suspected tamper types using the comparison; update, the algorithm, in order to change the mapping of the one or more input parameters with the suspected tamper type identified; and report the suspected tamper to the utility using the communication module,” when used in combination with all other limitations of claim 9.
	Claims 10-15 are allowed for depending on claim 9.
Regarding independent claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“(ii) map, one or more of the input parameters with a tamper type to provide classification of one or more output parameters; (iii) compare, one or more operating conditions of the energy meter with the one or more output parameters; (iv) identify, one or more suspected tamper types using the comparison; (v) update, the mapping of the one or more input parameters with the suspected tamper type identified; and (vi) report the suspected meter tampering to a utility,” when used in combination with all other limitations of claim 16.
	Claims 17-20 are allowed for depending on claim 16.

The closest references are found based on the updated search:
a)  Seal et al. discloses “Magnetic field sensing for tamper identification” (see 2004/0021568)
b)  Saneyoshi et al. discloses “Monitoring device, monitoring system, monitoring method, correction information generation device, correction information generation method, non-transitory storage medium” (see 2016/0349294)
c)  LaFrance discloses “Systems and methods for detecting tampering associated with a utility meter” (see 2013/0088353)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867